AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release- Misd.

 

UNITED STATES DISTRICT COURT
for the

 

Eastern District of California

 

MAY a4 ana
CLERK, U.S. D
UNITED STATES OF AMERICA, ) EASTERN TERN BISPAIOT Ge GALIPORNI
V. )
) Case No. 6:18-mj-00004-MJS
RAFAEL GONZALEZ, )

ORDER SETTING CONDITIONS OF RELEASE
(Misdemeanor)

IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release;

(2) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose;

(3) The defendant shall notify the Court and defendant’s counsel of any change of address; and

(4) The defendant must appear at! U.S. Diestwiek Court, QOH Cactle CVEE Court Xosennrte , oA .

 

 

Place
U.S, Magictvate Judge Seremy D. Peterson in Yosemite
on une. 18, 2014 oF 10:00 AM

 

Date and Time
I, the defendant, have received this order of release and have either read all the conditions of release set by the court
or had them explained to me. I agree to stay in close contact with my counsel and to apprise my counsel of any
change in my conditions and/or contact information. Finally, I agree and understand to all these conditions and
understand that a violation of any of these conditions can result in a warrant for my arrest and subsequent detention.

Date: A ee Qeh lor tefLer-

. Defendant's signature
Date: 5fs/) 7 bt lf,

Judicial q r’s Signature

U.S, Manhestra te. mi Barca A. Ma futile,

Printed name and title

 
